DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 28 OCTOBER 2021, with respect to the previous art rejection over HANDIQUE in view of TAYLOR have been fully considered and are persuasive.  The previous art rejections of the pending claims has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims on 28 OCTOBER 2021, Applicant has incorporated the claim limitation of original Claim 2 into Claim 1.  The independent claim now further defined the control device and specific operations the control device is configured to perform. 
In the REMARKS filed on 28 OCTOBER 2021, Applicant has asserted that the applied reference to HANDIQUE and TAYLOR do not teach the capabilities of the control device.  The control device language is directed towards the specific function of sequentially generating fluid segments with equal volume using the at least one of active pressure regulation and active fluid flow regulation.  
While HANDIQUE discloses a computer and the computer performs high level functions and allows a user to select desired operations, there is nothing specific or suggestive that the control device is configured to sequentially generate fluid with equal volume using the at least one of active pressure regulation and active fluid flow regulation.  The specific language of ‘configured to’ of the control device limits what the control device does and not just a generic control device. 
The claimed invention directed at towards a microfluidic incubation device with a control device having at least one of a pressure regulation device, a flow rate regulation device, and a valve arrangement device, and wherein the control device is configured to sequentially generate fluid segments with equal volume using at least one of active pressure regulation and active fluid flow regulation is not found or suggested in the prior art searched by the Examiner. 
In addition, the length of the fluid segment storage tube that is at least 1 m to 1000 m is not found or suggested in the prior art.  As asserted by the Applicant, the obviousness of TAYLOR does not suggest the length of the fluid segment storage tube as it uses microliter range of segments.  Furthermore, size of the device taught by TAYLOR only suggest that the device is less than 2 inches thick and less than 8 inches wide and only microscopic segments are sized, so it would not be optimizable or suggestable to have an overall fluid segment storage tube that is at least 1 m to 1000 m.
The Examiner is unable to provide a new rejection which would fairly teach the device with a control device configured to sequentially generate fluid segments with equal volume using at least one of active pressure regulation and active fluid flow regulation and a fluid segment storage tube has a length of at least 1 meter to 1000 m. 
Claims 1, 3-14 and 16-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797